Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 1 of 22 PageID #: 119




              Complaint Exhibit G
Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 2 of 22 PageID #: 120




                           In the Matter of:

                        Eric A. Nepute, DC

                       January 17, 2021
                 2021-2-23 WW Wuhan Exposed




                     Condensed Transcript with Word Index




                       For The Record, Inc.
          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
       Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 3 of 22 PageID #: 121
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                                 1/17/2021
                                                                                                                                 3
                   OFFICIAL TRANSCRIPT PROCEEDING               1                   FEDERAL TRADE COMMISSION
                                                                2
                      FEDERAL TRADE COMMISSION
                                                                3   In the Matter of:                  )
                                                                4   Eric A. Nepute, DC                 )   Matter No. 2023188
                                                                5                                      )
      MATTER NO.      2023188                                   6   ------------------------------)
                                                                7                                      January 17, 2021
      TITLE           ERIC A. NEPUTE, DC
                                                                8

      DATE            POSTED TO FACEBOOK ON                     9
                      JANUARY 17, 2021 AT 2:03 P.M.            10
                      TRANSCRIBED: MARCH 22, 2021              11               The following transcript was produced from a
                      REVISED: MARCH 26, 2021                  12   digital file provided to For The Record, Inc. on March
      PAGES           1 THROUGH 44
                                                               13   18, 2021.
                                                               14
                     2021-2-23 WW Wuhan Exposed                15
                                                               16
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23

                     For The Record, Inc.                      24
       (301) 870-8025 - www.ftrinc.net - (800) 921-5555        25


                                                           2                                                                     4
  1                 FEDERAL TRADE COMMISSION                    1                     P R O C E E D I N G S
  2                         I N D E X                           2                     -    -       -       -   -
  3                                                             3                   2021-2-23 WW Wuhan Exposed
  4   RECORDING:                                      PAGE:     4               DR. ERIC NEPUTE:    -- Dr. Eric Nepute.
  5   2021-2-23 WW Wuhan Exposed                       4        5   I’m --
  6                                                             6               (Break in audio.)
  7                                                             7               DR. ERIC NEPUTE:    Hey, everybody, it’s Dr.
  8                                                             8   Eric Nepute.    Oh, gosh, I hope you’re having a blessed
  9                                                             9   day today.
 10                                                            10               Listen, I want to share some information
 11                                                            11   with you that I’ve been researching for a while, that
 12                                                            12   we’ve known about for a while, that it’s time to put
 13                                                            13   out in the public space, and there’s no time like the
 14                                                            14   present to share this.
 15                                                            15               So what I’m going to do is I’m going to
 16                                                            16   share with you my notes on a couple papers that we’ve
 17                                                            17   done so far that I want you to hear this, I want you
 18                                                            18   to save this.   You need to hit that share button. I
 19                                                            19   want you to tag a friend.      And we’re going to put this
 20                                                            20   paper -- these papers and these videos on our -- on
 21                                                            21   our servers on our site.
 22                                                            22               So there’s two places you can go to sign up
 23                                                            23   to get our daily videos and our emails and all of our
 24                                                            24   papers that we’re putting together.        Number one, you
 25                                                            25   can go -- it’s the easiest one to remember, it’s



                                                                                                               1 (Pages 1 to 4)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 4 of 22 PageID #: 122
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                            5                                                             7
  1    freevitamindeals.com. Somebody write that down below,     1   dead.
  2    freevitamindeals.com. Or you can go to                    2          So here we go. Here’s what we know. We
  3    EricNepute.com, and I know it’s not easy to remember,     3   know right now that the bad guys are trying to make
  4    but it’s Eric -- so E-R-I-C-N-E-P-U-T-E.com -- that’s     4   the good guys look bad. I’m calling out corruption
  5    N-E-P-U-T-E.                                              5   from not just a political standpoint, but my lane is
  6           So while we’re waiting for people to jump on       6   health care. You guys, I’m a primary care provider,
  7    with us, let me know where you guys are watching from,    7   I’m a physician in Missouri. I practice all over the
  8    because I’m telling you, this is going to be something    8   country. I train doctors all over the place and the
  9    that -- that’s going to make you go, hmm, all right?      9   truth will set you free. And I’ve always been a
 10    We’ve got a lot of -- with all the declassified          10   warrior, if you will, for the truth.
 11    information that’s out now, it’s quite crazy.            11          So check this out. Let’s talk a little bit
 12           So we’ve got -- Allen’s in Scotland. Hello.       12   about the virus and what we do know about this thing,
 13           We’ve got -- Crystal’s in Michigan. We’ve         13   some new things that you don’t know that you haven’t
 14    got Mississippi, Missouri. Illinois in the house.        14   heard. I guarantee you’ve not heard this before,
 15           Who else we got watching us?                      15   about the studies out of Indonesia and kind of what’s
 16           We got Texas. Hello, Texas.                       16   happening. So just think about this for a minute.
 17           We got Florida, Northeast Florida.                17   Think about -- think about what’s really happening in
 18           Hi, Dawn. Hope you’re well.                       18   our country and really around the world right now.
 19           Karina, how are you?                              19          One of my friends is a fighter pilot. He’s
 20           Alicia from Illinois. Hope you guys are           20   a -- he was a Top Gun, and he said to me a lot of
 21    well up in Illinois.                                     21   times, he said, Doc, I always know when I’m over my
 22           Matt, what’s happening in North Carolina?         22   target -- this guy’s a fighter pilot -- whenever I’m
 23    Hope you guys are great.                                 23   getting shot at the most, whenever I’m catching the
 24           Guys, hit that share button. And, again,          24   most flack. Because when you’re hovering over the
 25    you guys can watch these videos -- what I’m going to     25   truth, you’re going to get shot at the most by the

                                                            6                                                             8
  1    talk about now, I’m going to go over my notes -- I’m      1   people that don’t want you to know the truth, and you
  2    going to go over my notes for some papers that I’ve       2   guys know that suppression of information is higher
  3    written and some that we’re writing right now. All        3   now than it’s ever been. So just think about this,
  4    this declassified information that’s out, especially      4   especially when it comes to the truth about this
  5    about what’s happened in Wuhan, China, is just            5   virus.
  6    absolutely insane.                                        6          Now, we know for a fact now that this virus
  7           So hello, everybody. I see you. Please hit         7   was -- did come out of a laboratory in Wuhan, China.
  8    that share button. You guys can watch those videos        8   We’ve known that from the beginning. We’ve known --
  9    and get this information if you go -- the website is      9   we knew that the United States Government actually
 10    real simple. It’s freevitamindeals.com. It’s just        10   paid the Wuhan lab to -- millions of dollars over the
 11    easy to remember, freevitamindeals.com. Go there,        11   course of who knows how long, but to make this virus
 12    join the movement, get the -- get the -- the             12   more virulent, which means more infectious, more
 13    newsletters that we send out and the videos every day.   13   deadly, all this kind of stuff.
 14           So you guys aren’t going to believe this. I       14          Now, what I want you to understand is that
 15    mean, let’s just kind of get into it. Here’s some of     15   there are 36 coronaviruses that we know about.
 16    my notes. So if I’m looking off to the side, it’s        16   Somebody write that down, 36. There are 36
 17    because I’m reading my notes. So hit that share          17   coronavirus that we know about. There are about --
 18    button. Please hit that share. We did an amazing         18   there are about seven -- seven of them that we know
 19    video yesterday about the great American reset and how   19   that cause diseases in humans.
 20    you can help yourself. So I want you to stay ‘til the    20          Now, one thing that we do know is that we
 21    end of this video because I’ve got some action steps     21   know that the majority of coronaviruses are simply
 22    for you, some things that are going to really blow       22   benign. They’re just simply benign. I mean, some of
 23    your mind that should be in the mainstream media that    23   them are so weak, they don’t even cause us to have
 24    aren’t and it’s just sad because they’re lying to you    24   flu- or cold-like symptoms. Now, I’m going to show
 25    on purpose so they can keep you fat, sick, and nearly    25   you and tell you during this talk now what’s going on.


                                                                                                          2 (Pages 5 to 8)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 5 of 22 PageID #: 123
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                            9                                                            11
  1    So just -- just hear me on this. Just -- this is          1   the corona, the spike proteins are the -- they’re like
  2    probably one of the most important videos that            2   the guidance system. What those spike proteins do is
  3    you’re ever going to watch. That’s why I want you         3   they attach to -- to what’s called an ACE receptor.
  4    to hit the share button and I want you to save this       4   Let me tell you, the spike protein attaches to an ACE
  5    video. When I get done, save it, and then I want you      5   receptor. Then it can get into the cell. If it gets
  6    to share this to your friends all over the place.         6   into the cell, then it can multiply. If it
  7    And then I want you guys to go to our site, go to         7   multiplies, then we get sick.
  8    freevitamindeals.com. That way you guys can register      8          Now, symptoms -- in the medical world,
  9    for our newsletters that we send out every day and you    9   symptoms equal disease. Symptoms equal disease. So
 10    can have this video, plus the papers that go with it.    10   if you don’t have symptoms, you don’t have disease.
 11            So I need you guys to listen to this. Now,       11   That’s the definition of the medical world. So
 12    here’s the deal. Let’s talk about coronavirus. I         12   asymptomatic doesn’t exist. Now, just -- let’s just
 13    told you there’s 36 of them, I told you there’s 7,       13   make sure that we’re clear on that. Asymptomatic is
 14    most of them are benign. I mean, my gosh, most of        14   complete BS. It doesn’t exist. It’s been proven
 15    them you don’t even know you’ve got them and you have    15   again and again and again if you don’t have symptoms,
 16    -- achy or a cold for a day or two and that’s really     16   you’re fine.
 17    the deal. But we know that the Wuhan lab was paid to     17          But, listen, here’s the deal. What’s
 18    manipulate this virus. We know that for a fact.          18   happened was they made this -- and we’ll talk about
 19            Now, what I need you to understand is this.      19   this vaccine in a minute, but they made this
 20    Think about -- and the best analogy I can give,          20   coronavirus more -- a better guidance system. That’s
 21    considering that we’re -- we are at war right now,       21   what’s happened. So it’s a better guidance system.
 22    whether you believe it or not. It’s not the normal       22   So it has those sticky proteins that attach to those
 23    kind of war that you are used to hearing. It’s more      23   ACE-2 receptors. Now, here’s what I need you to
 24    of a technocratical war and it’s a political war and a   24   understand. If we can get something like Teflon that
 25    -- but this is a biological weapon. I’m just telling     25   doesn’t allow it to stick to those ACE-2 receptors,

                                                          10                                                             12
  1    you right now. Whether it was released on purpose or      1   then that virus can’t get inside our body. You guys
  2    it was released on accident, either way it’s being        2   tracking me on that?
  3    used as a weapon.                                         3          And by the way, we can’t avoid this virus by
  4            If it was released on purpose, once we find       4   wearing a mask, by putting up expensive Plexiglass,
  5    that out, the people who released that need to pay for    5   by, you know, social distancing. We can’t. It’s
  6    that, I mean, in a way that you can’t even imagine.       6   impossible. You can’t avoid respiratory viruses.
  7    And then if it was released on accident, if it            7   It’s impossible to avoid them. You might be able to
  8    accidentally got out of the lab, then it was              8   slow down, you know, the exposure from one person to
  9    weaponized by politicians because this has just been      9   the other, but we can’t avoid it. We’re going to get
 10    blown out of proportion like you wouldn’t believe.       10   exposed to it. So I want to teach you what you can do
 11            So -- so the deal is this. Think about --        11   to help yourself.
 12    think about a bomb, okay? I’m giving you an analogy,     12          If we can block that ACE-2 receptor, if we
 13    all right? Think about a bomb. If you’ve got a bomb,     13   can block that sticky protein spike from -- from
 14    the bomb itself really isn’t the most important thing.   14   attaching to our cells, then the chances of us getting
 15    It’s the guidance system that gets it to where it        15   infected are -- go way down. And, also, if we can
 16    needs to go, right?                                      16   stop it from replicating, our chances of getting the
 17            And if you think about a coronavirus, a          17   disease aspect of it goes way down and the chances of
 18    coronavirus which, again, we’ve known about 36 of them   18   us having to go to the hospital and ICU go way down.
 19    since the beginning of, you know, human science          19          How do we do that? Well, it’s real simple.
 20    measuring viruses in this planet. We’ve lived with       20   Vitamin D has been shown again and again and again --
 21    them for, you know, centuries, no problems. We have      21   all the trillions of dollars that we’ve spent with the
 22    adapted, overcome these things all the time.             22   CDC, all of our government money, your money -- your
 23            So here’s the deal. This -- this -- think        23   money, my money, all -- everybody watching this at
 24    about this virus as this circle. Well, those spike       24   least in America’s money that’s been taken out of our
 25    proteins you hear about that corone -- or that crown     25   paycheck and given just completely frivolously to the


                                                                                                        3 (Pages 9 to 12)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 6 of 22 PageID #: 124
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                           13                                                            15
  1    CDC to do studies on, you know, testing that doesn’t      1          Now, listen, so ACE-2 receptor blocking is
  2    work, it’s complete BS, the testing, and it’s been        2   important. The Indonesia study just found that. You
  3    proven again and again that it’s bogus. There’s no        3   guys can go right now, Google Indonesia study, ACE-2
  4    science to the testing whatsoever. Even the Ph.D.         4   receptor blockers and D. It shows all this stuff
  5    Nobel Prize Dr. Kary Mullis who created them said you     5   that’s happened.
  6    can’t tell somebody’s sick by a PCR test. So we           6          Now, the bottom line is this. What I need
  7    should stop these.                                        7   you to understand is the altering that happened that
  8           But they’re taking our money and they’re not       8   was paid for out of the Wuhan lab, that was either
  9    studying what we could do to improve our immune system    9   released on purpose -- so that’s -- that’s a warfare,
 10    or what we can do to stop the spread of the virus        10   okay; that’s biological warfare -- or was released on
 11    other than wearing a mask or pushing a vaccine, which    11   accident, which then was propagated -- they used the
 12    we’re going to get into because again and again and      12   post-release of this, the accidental release on this
 13    again it’s been proven by NIH, World Health              13   thing to control people through -- really through
 14    Organization, the CDC, the list goes on and on, that     14   politics and that’s what’s happening right now.
 15    vaccines do not stop the spread of the virus.            15          So you need to understand things that you
 16           Now, if we can stop that sticky protein from      16   can do to help yourself. And what I’m doing is I’m
 17    attaching to that ACE-2 receptor, everybody --           17   sharing with you guys some of the notes of some of the
 18    somebody write this down or say this, ACE-2 receptor     18   papers that I’ve written on this so far and I’m
 19    -- well, guess what stops that. Vitamin D does. And      19   telling you it’s absolutely crazy what’s happening.
 20    it needs to be vitamin D3. It needs to be a liquid,      20          So here’s the facts. The virus was either
 21    emulsified vitamin D3. Study after study have shown 9    21   released either on purpose or an accident. Either
 22    out of 10 people that died of COVID-19 had low vitamin   22   way, it’s been propagated as fear. Because if you are
 23    D3. Study after study has shown again, journal mag --    23   in fear, then -- then -- well, then they can control
 24    Journal of Nature Magazine 2020, in April and May,       24   you. Like seriously what happens in the body when you
 25    showed that if you have the adequate amounts of          25   get into that fight or flight response, which is just

                                                           14                                                            16
  1    vitamin D3 in your system, then you have a 77 percent     1   how our brain is trained. When you get in flight or
  2    less chance, a 77 percent less chance of getting          2   fight response, you can’t have logical, rational
  3    infected in the first place. Somebody write that          3   thinking. That’s why when I was at the airport the
  4    down. Vitamin D3 equals 77 percent less chance of         4   other day, I saw literally a lady who had a freaking
  5    getting infected in the first place. That’s what you      5   like moon suit on with goggles. I’m like what are you
  6    need to understand.                                       6   -- what the hell is going on? I thought it was a fake
  7            There was a huge study that was just              7   statue. I mean, I couldn’t believe the stupidity and
  8    released out of Indonesia. The Indonesian Government      8   ignorance of the world. But, again, she’s being --
  9    took their money and says, well, it seems like masks      9   these people are being spoon fed lies and that’s
 10    isn’t work, social distancing isn’t working, we’ve       10   what’s happening.
 11    tried all this stuff the United States has told us to    11          And so if I can help you with the fear,
 12    do for the last year, now we got to figure out what to   12   okay, if I can give you some facts and some faith,
 13    do on our own because something ain’t right over in      13   well, guess what, we can reset our brains and our
 14    the United States, which there ain’t -- a lot ain’t      14   minds and then we can get over this stuff because
 15    right over there.                                        15   that’s really what we need. We need -- we need to tip
 16            You guys hit that share button. I need you       16   the scale. Right now, there’s too many people in
 17    to hit that share button. I got a lot of information     17   fear. But once we tip the scale back to people having
 18    I’m going to share with you. This will be probably       18   faith and having facts, well, guess what, we win,
 19    one of the most game-changing videos that you’ll see     19   because you can’t mind control -- psychologically
 20    and hear and I can promise you this can save people’s    20   (inaudible) mind control people if they know the
 21    lives, and I’m very confident in that because I know     21   truth.
 22    it saved people’s lives already, the information that    22          I’ve got millions of people that have
 23    we’ve given. You’re not getting this from anywhere       23   followed us and share our videos all over the world
 24    else. There’s a reason why they’re suppressing this      24   and -- and use our products and -- by the way, here’s
 25    information.                                             25   the thing, I want you guys right now, because this


                                                                                                       4 (Pages 13 to 16)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 7 of 22 PageID #: 125
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                          17                                                             19
  1    video can cut out at any moment, and that’s just what     1   Well, how do we do that? Well, number one, you have
  2    happens when we have -- like we got 1,200 people on       2   to avoid the standard American diet. So eating
  3    here right now. Once we get this high, it usually         3   processed foods, eating sugars, sweet, you know, even
  4    goes -- goes dark. I’m just telling you that’s what       4   too much fruit can cause you to be -- become acidic.
  5    happens.                                                  5   Definitely stress is a huge contributing factor.
  6            So I need you to go freevitamindeals.com.         6   Being inside -- and guess what else causes you -- your
  7    That’s freevitamindeals.com. What you need to do, go      7   body to become acidic? If you have a mask over your
  8    there and put your email in and join the movement         8   face and you can’t get your carbon dioxide out of your
  9    because you’ll get a full video on this later, if not     9   mouth, you may -- you may show a pulse oximeter, but
 10    tomorrow, and then the research and everything goes      10   your carbon dioxide levels are going to go up in your
 11    with it. Because I want to inspire and educate and       11   body. And I see it all the time because I do
 12    inform you because that’s what doctors are supposed to   12   functional medicine and functional nutrition in my
 13    do and that’s what I am.                                 13   practices and I see carbon dioxide levels go high.
 14            So a couple things I want you to understand      14          You guys, I need you to hit that share
 15    is -- is this. We have known -- we have known about      15   button. Everybody needs to share this. We got to
 16    destroying viruses in the human body for -- well,        16   break the algorithm of social media so that more
 17    really since the sixties and seventies. There’s some     17   people can see this stuff. That’s just the reality.
 18    amazing stuff that’s out there that’s really -- that’s   18          If you -- if you understand this aspect
 19    really helped people and -- and, um, things that --      19   about your health, you can protect yourself and you’re
 20    I’ll give you the terms of this stuff. It’s called a     20   not going to be living in fear as much. And when
 21    -- I’ll spell it for you. But I’ll say it first so       21   you’re not living in fear, you can let your light
 22    you can look this up.                                    22   shine so it unconsciously and consciously lets other’s
 23            There’s two things that you got to be able       23   lights shine around you. So please hit that share
 24    to make sure you have, enough vitamin D in your system   24   button. And I want you go to freevitamindeals.com --
 25    and you got to have zinc. Vitamin D stops the virus      25   that’s freevitamindeals.com -- to watch the rest of

                                                          18                                                             20
  1    from attaching and zinc stops the virus from              1   this.
  2    regenerating. That’s important that you have those        2          But there’s something in these anti-
  3    two. Every man, woman, and child should have those to     3   microbials -- oh, by the way, pH. A guy by the name
  4    protect themselves. If you protect yourself and you       4   of Otto “Weinberg” won a Nobel Prize in the early
  5    get your body healthy, then you don’t have as much        5   1900s about his work on pH. And they found that if
  6    fear. If you don’t have fear, then you’re not going       6   you’re more alkaline, you have less chances of heart
  7    to be dealing with all this stuff -- like I don’t know    7   disease, cancer, diabetes, stroke, sickness, disease,
  8    if you guys know this, but between the ages of 12 and     8   infection, so on and so forth.
  9    17, depression is the highest it’s been. Suicide’s        9          How do we become more alkaline? Vitamin D,
 10    the number one killer in that age group all because of   10   zinc is a huge alkalizer in the body, dark green
 11    what’s happened because of these Draconian measures      11   vegetables. The average American should be eating
 12    because our government is fearing you on purpose.        12   four to six cups a day of leafy green dark vegetables.
 13           So in the sixties and seventies, we started       13   Since you’re not doing that, you got to supplement
 14    treating viral infections with anti-microbials. By       14   with zinc. It’s so important, it’s not even funny.
 15    the way, D is an anti-microbial. The other big key,      15          And then if you guys -- if you understand
 16    though, is to understand something called pH. pH is      16   how to alkalize your body with water, which is just
 17    acid versus alkalinity. Anybody that went through 8th    17   drinking -- you should drink half your body weight in
 18    grade chemistry class remembers this. If somebody is     18   ounces of water every day. You should get some pink
 19    too acidic, then our body gets sick. When you’re         19   Himalayan salt, at least two or three times a day,
 20    acidic, that’s when bacteria, funguses, all that stuff   20   take a good, healthy pinch, and I mean a good three-
 21    can grow in the body, our immune system gets weak, and   21   fingered pinch, and throw it in that water, put it in
 22    we’re more susceptible to infections.                    22   your food or put it in your mouth and eat it. Pink
 23           The more alkaline our body is, the healthier      23   Himalayan seat salt, as well as Celtic sea salt and
 24    we are. So the key is we want to be more alkaline,       24   some other ones, but the bottom line is this, that
 25    not too alkaline, but we want to be more alkaline.       25   makes that water alkaline.


                                                                                                       5 (Pages 17 to 20)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 8 of 22 PageID #: 126
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                          21                                                             23
  1            That is a very healthy thing because what         1   can’t patent it. It’s a natural substance. And,
  2    happens is when you have an alkaline environment,         2   trust me, I sell vitamins. There ain’t a whole lot of
  3    viruses, microbials, bacterias, et cetera, cannot         3   money in selling vitamins. There’s a whole lot --
  4    affect your body and our immune system gets stronger,     4   we’re talking trillions of dollars a year in vaccines
  5    which is what the CDC should be spending money on is      5   and medications.
  6    how do we improve the immune system because the           6           And I’ll talk about why hydroxychloroquine
  7    vaccine doesn’t work. I’m going to get into that in a     7   and ivermectin have been completely run through the
  8    minute. Wearing a mask absolutely is completely           8   mud, because, again, it goes back to the whole idea
  9    ludicrous. If that worked, then why would we be where     9   that if you’re over the target, right, going back to
 10    we’re at? And the testing is complete BS. It’s all       10   that fighter pilot analogy, if you’re over the target
 11    over-politicized.                                        11   with the truth, you’re going to take the most flack
 12            So by the way, just so we can say this -- so     12   and get shot at. So it’s important that people
 13    let’s talk a little bit about the vaccine for a          13   understand about the lisomotropic agents.
 14    minute. We have -- we used to have to have vaccines      14           And then let’s -- let’s talk about -- let’s
 15    and people still in certain areas of the world need      15   talk about this. Let’s talk about the two groups of
 16    vaccines and here’s why. Because they don’t have         16   people that are out there. You know, you’ve got the
 17    treatments for a disease.                                17   majority of people, 99.97 percent or 99.997 percent of
 18            Well, we use these treatments called liso --     18   people that get this infection, that -- you know,
 19    “liposomatic” -- “liposomatic” tropic agents. It’s --    19   maybe they get a little mild sickness, they don’t feel
 20    it’s an agent that helps the body stay alkaline and it   20   very well -- which, by the way, symptoms equals
 21    -- it knocks the outside layer of fat off of the cell,   21   disease in the medical world. If you don’t have
 22    like a virus so it can go inside and can kill the        22   symptoms, you don’t have disease.
 23    stuff. So these are things like -- like that’s why       23           Let’s just make sure that you understand the
 24    ivermectin and hydroxychloroquine are beneficial. But    24   nomenclature because a lot of people think if you get
 25    remember, ivermectin essentially does the same thing     25   a disease, that that just means that you’re infected.

                                                          22                                                             24
  1    that zinc does. It’s -- it’s -- high levels of zinc       1   That’s not the case at all. Disease equals expression
  2    acts exactly the same way that ivermectin does.           2   of symptoms. Most people don’t have expression of
  3    That’s why you should be taking zinc every day.           3   symptoms. Some 80 to 90 percent of people don’t even
  4           And by the way, if you want to know the            4   know they have this thing. It’s because it’s not a
  5    dosages of that, we put together a one-sheeter guide      5   big deal.
  6    that you can -- you can get -- you can absolutely get     6           What’s different between those people versus
  7    this. You go to freevitamindeals.com. That’s              7   the people that get this and are very sick? What we
  8    freevitamindeals.com. And it talks about what you can     8   have found -- and the Indonesian study concurs with
  9    do. It’s a guide. It’s a -- one guide for viral           9   this -- two things. Number one, these people are
 10    treatment and prevention. You guys can go there and      10   vitamin D deficient. I don’t know what else to tell
 11    download this thing. And then what it does, it shows     11   you other than every man, woman, and child should be
 12    you what nutrients and what dosages to take to prevent   12   taking vitamin D every day. And the dosages -- you
 13    and what nutrients and dosages to take for treatment     13   guys can go to freevitamindeals.com to get the
 14    protocols.                                               14   dosages.
 15           I can’t talk about them on this because           15           Oh, and by the way, we are giving away a
 16    we’ll get shut off, but what I’ll tell you is            16   million bottles of vitamin D3 and a million bottles of
 17    ivermectin works the same way as zinc does. They’re      17   zinc. We’ve already done that once before. We’re
 18    both -- they’re both gamma agonist chemicals which       18   doing it again. We’re giving a million bottles of D3
 19    stops viruses from regenerating. I mean, it’s pretty     19   and a million bottles of zinc because that D3 does
 20    common sense.                                            20   exactly what I said. It blocks the spike protein from
 21           By the way, almost every medication that’s        21   the ACE-2 receptor. That’s what it does. So it
 22    out there today came from some type of natural herb,     22   doesn’t allow you to get infected in the first place.
 23    root, mineral, something. That’s where they came         23           So you should be taking vitamin D3 24/7/365,
 24    from. But the reason why pharmaceutical companies        24   regardless of if you live in the sunshine or not.
 25    don’t take zinc and sell it to people is because they    25   People say, well, it’s the sunshine vitamin. Yeah,


                                                                                                       6 (Pages 21 to 24)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 9 of 22 PageID #: 127
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                          25                                                            27
  1    but your body’s got to be working perfectly and most      1           You guys need to hit that share button. Why
  2    of you are too acidic and taking too much medications,    2   are you not sharing this? This is -- this is a --
  3    vitamin D is not being produced in your body. You         3   this is a gem. Everybody needs to know this.
  4    have to supplement it every day. All my patients, my      4   Like this can save your life and save the lives of
  5    children, everybody I talk to, every day supplement       5   your loved ones. Don’t you have people that you love
  6    D3.                                                       6   and care about? You should save this video and share
  7            Yes, the PCR test is completely a joke.           7   it. Like what are you waiting for? I don’t
  8    It’s not even -- it’s a waste of time, energy, and        8   understand this. And every one of you should go to
  9    definitely the millions of dollars we’ve spent on it,     9   freevitamindeals.com. That’s freevitamindeals.com.
 10    probably billions of dollars.                            10   It -- number one, to get the -- on the mailing list
 11            Number two, the other reason -- what we          11   because who knows, social media can be gone in an
 12    found -- and, again, the Indonesian study talks about    12   instant (snapping fingers).
 13    this -- that second group of people that gets infected   13           Number two, we’ll send out the full videos
 14    with COVID-19 and gets really sick, gets disease         14   of all this plus the articles and everything behind
 15    really bad, ends up, you know, a long hauler symptom     15   it. So go there so you can get that every day.
 16    or they end up in the hospital, remember, the            16           And then -- and then number three, we’re
 17    Indonesia study showed that if you have a vitamin D      17   giving away a million bottles. I’m paying for it.
 18    level of a 30 or above, if -- you have a 4 percent       18   All you have to do is -- you pay shipping and handling
 19    chance or less of going to the ICU.                      19   and this is what I’m giving you, a bottle of D3, a
 20            You should go get your blood check done to       20   bottle of zinc, the best stuff that’s out there,
 21    see where your levels are. But either way, you should    21   period. And I’ll put our stuff out there against
 22    supplement with D because 30 is like the base            22   anybody, and I created this stuff because I’m a doctor
 23    acceptable bottom of what we want. We want that level    23   and I got so sick and tired of people buying bottom of
 24    to be at a 60 to a 120. That’s the sweet spot for        24   the barrel crap at the store and not getting any
 25    vitamin D. And it needs to be D3, not D2. D3 is 65       25   different results. So you got to have the right

                                                          26                                                            28
  1    percent more absorbable and usable in the body. D2 is     1   stuff.
  2    a prescription that your doctor gives you from those      2          So -- and I’m also giving you -- there’s a
  3    pharmaceutical companies that does not work.              3   90-day transformational program that I’m giving. It’s
  4           The second thing that they found is the            4   a free class that I’m giving you for free. I normally
  5    people that are in that -- in that group that get         5   charge like 699 for this class. It teaches you how to
  6    really sick and -- and -- and really have bad results     6   eat better, sleep better, de-stress, lose weight,
  7    and some even die is because they’re acidic. Well,        7   reset your metabolism because that’s the real American
  8    there are multiple things that cause acidity. Stress,     8   reset we need. We need a reset -- not of economics.
  9    number one, which by the way, who’s not under stress      9   Yes, I agree we need a reset politically, but we need
 10    right now. And I believe that’s part of the problem      10   a reset of our health. And we have a reset plan that
 11    is they’ve overstressed us on purpose, knowing that      11   -- I’ve been reset for over a decade. It just so
 12    would make us be more acidic. Lack of oxygen, putting    12   happens that they’re talking about reset now in a
 13    a mask on your face lowers oxygen. No exercise causes    13   whole different way than I do. But it resets people’s
 14    our muscles to become -- and our body to be more         14   health and metabolism because when you’re overweight
 15    acidic. Do you understand what I’m saying? Do you        15   and you’re obese, you have a higher risk of heart
 16    see the things that are taken away from you? Making      16   disease, cancer, diabetes, stroke, Parkinson’s,
 17    you wear a mask, stressing you out, not allowing you     17   dementia, Alzheimer’s, et cetera, and that puts you in
 18    to go to the gym and work out. Y’all see that? Okay?     18   that co-morbidity state.
 19           And then anyone who’s on medications, all         19          So if we not -- we need to get people off
 20    right? Medications -- medications, the delivery          20   their medications. I’m not telling you to go home and
 21    system of medications, most of them had -- have some     21   throw your drugs in the toilet. That’s not what I’m
 22    type of an acidic delivery system. That’s why you’ll     22   saying. But I’m telling you to get healthy. If you
 23    see such-and-such medication, HCL at the end. Well,      23   get healthy with the right nutrients and the right
 24    that’s an acidic delivery system. So drugs cause our     24   weight of your body, then guess what happens. Then
 25    body to be more alkaline.                                25   you get off those medications. Now you don’t become


                                                                                                       7 (Pages 25 to 28)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 10 of 22 PageID #: 128
                                         2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                            1/17/2021
                                                            29                                                           31
  1     so acidic. You guys tracking me on that?                  1   cells. And that’s the key.
  2            Now, let’s talk about this a little bit            2           Killer T cells are the key to fighting off
  3     more. So, yeah, the pink Himalayan salt in water is a     3   all sicknesses, bugs, bacteria, virus, et cetera. And
  4     huge big part of that as well. And we’ve got an           4   the only way -- the only way to -- to have enough T
  5     alkaline report as well we’ll put on there, things you    5   cells in your body is vitamin D3 and zinc. Those are
  6     can do to help yourself become more alkaline. But         6   the -- those two nutrients make your T cells. That’s
  7     vitamin D, zinc, dark green vegetables and water are      7   why I’m such a big fan of vitamin D3 and zinc. I
  8     the keys and then exercise for the respiratory stuff.     8   mean, those -- those two help make T cells in the
  9            So let’s talk a little bit about this              9   body, which fights and kills stuff.
 10     vaccine. How many of y’all want to hear a little bit     10           This vaccine’s different. In fact, a lot of
 11     more about this vaccine? Does anybody have any           11   my doctor friends and colleagues and Ph.D. friends of
 12     questions about the vaccine? Type them in and I’ll do    12   mine will say that this really isn’t a vaccine. It’s
 13     my best to answer them. But here’s the deal. Here’s      13   a genetic modification therapeutic tool. I don’t know
 14     what most vaccines normally are. Most vaccines are a     14   what else to call it because it’s not that -- it’s not
 15     weakened version of the real virus, like measles,        15   a weakened form of the virus.
 16     chicken pox, mumps, all that stuff. They take a          16           So how this essentially works is this -- and
 17     weakened amount of that, plus they take something        17   I made some notes on it so you guys could understand
 18     called an antigen, which most people have problems       18   it -- is how this essentially works is -- is this
 19     with the antigens, but -- and by the way, I’m not        19   virus -- or this vaccine -- we’re going to call it a
 20     anti-vaccine at all. I’m freedom to choose.              20   vaccine, but I’m just telling you, it’s really not.
 21            If you want to get one, go to the front of        21   It’s more of a genetic modification deal and it’s --
 22     the line and make it happen. I don’t care. But you       22   it’s -- it’s an mRNA, right? It’s an mRNA. So think
 23     need to know your risk verse your benefit. There’s a     23   about -- think about an mRNA basically like, um, uh,
 24     law called informed consent and I have to -- I have to   24   it tells your body to change the way proteins are
 25     give people informed consent before they do things in    25   synthesized. So it’s like taking a piece of paper and

                                                            30                                                           32
  1    my offices. Your doctors are supposed to give you          1   making a photocopy of it and then the photocopy tells
  2    informed consent when it comes to what’s going in your     2   your body what to do with its proteins.
  3    body.                                                      3          Well, the whole idea with this mRNA vaccine
  4            So here’s the deal with the vac -- normal          4   treatment is what it does is it essentially makes your
  5    vaccines. Normal vaccine is a weakened form of a           5   body cells to produce those spike proteins, all right?
  6    virus. You get that injected into your muscle and          6   Those spike proteins that I told you about at the
  7    what happens -- the theory behind it -- not the law,       7   beginning of this video -- and if you guys are just
  8    the theory -- is that your body goes, all right, I’m       8   jumping on, I’m Dr. Eric Nepute. It’s great to see
  9    going to -- I’ve got a weakened form of this virus,        9   you. Go back and watch this from the beginning. Hit
 10    I’m going to remember -- I’m going to have memory         10   that share button and then go to freevitamindeals.com
 11    response to an immune response on how to fight this       11   and sign up for this, because we’ll have this video
 12    virus, which by the way nobody ever gets a virus          12   sent to you probably first thing tomorrow in your
 13    injected into their body that goes through their nose,    13   email with some other information and research that
 14    their eyes, their mouth, et cetera. So it kind of         14   you need to have. This is a game-changer. This needs
 15    passes some of the necessary steps to form a TH1 and      15   to go far and wide because I’m spilling the beans on
 16    TH2, which is true immunity to something, which is why    16   this deal.
 17    people need booster shots.                                17          So this -- this -- this virus or this --
 18            But a regular vaccine -- hit that share           18   sorry, this vaccine, when they inject you with the
 19    button, you guys, because your friends need to hear       19   mRNA, what it does is it basically causes all the
 20    this -- a regular vaccine goes in the body and the        20   cells in your body to have a response to produce those
 21    body has this remembered memory response to this thing    21   spike proteins. And when those spike proteins are
 22    and -- and then when you get infected with it in real     22   produced, your body then is supposed to have some type
 23    life, the theory behind it is your body goes, oh, I       23   of -- some type of immune system remembered response
 24    remember how to fight that and it goes and does its       24   to that. Because what they’re trying to do is they’re
 25    thing, as long as it has enough nutrients to make T       25   trying to kill off that spike protein. Remember, I


                                                                                                        8 (Pages 29 to 32)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 11 of 22 PageID #: 129
                                        2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                           1/17/2021
                                                           33                                                           35
  1    told you the spike protein’s not the bomb, the            1   those spike proteins affect -- you know, the vaccine
  2    coronavirus is the bomb, the spike protein is kind of     2   is going to make spike proteins in the brain cells and
  3    like the missile guidance system. So if we can kill       3   the lungs, in the testicles, in every tissue in your
  4    that missile guidance system, then our body’s going to    4   body. So it’s pretty crazy. We need to stop those
  5    be okay.                                                  5   spike proteins from being attached and sticking to the
  6           The problem is this -- and here’s what I           6   -- to the cells. Vitamin D stops that. So that’s why
  7    want you to understand -- and I only know of it -- by     7   I’m such a big fan of vitamin D and zinc.
  8    the way, our Ph.D. scientists and our other doctors       8           So in the past, other vaccines, like with
  9    that we collaborate together working on this, we know     9   the cats and the monkeys and all this kind of stuff
 10    of four vaccines and really three big studies that       10   and the ferrets, they all died. Like they just died.
 11    have tried to make mRNA vaccines in the past. So         11   So I do want you to understand that. They just died.
 12    number one, remember SARS and MERS when it first came    12   They didn’t like -- ah, this wasn’t good, like they
 13    out? Those were some seriously deadly diseases. They     13   just -- they just died. That’s why they couldn’t do
 14    tried to do these vaccines and studies on cats,          14   it before.
 15    ferrets and monkeys.                                     15           And by the way, how they died was they had
 16           Let me tell you what happened. When they          16   this condition known as cytokine storms. You’ve heard
 17    did the mRNA studies with those animals, what they did   17   of this before. Well, guess what all the research and
 18    was they gave them the injection of the mRNA vaccine     18   studies are showing again and again and again. If you
 19    and what happened was these animals had something        19   have enough vitamin D3 in your system, you don’t have
 20    called pathological priming. And what happened was       20   a cytokine storm. I don’t know why every man, woman,
 21    whenever they got exposed to the virus in real life,     21   and child isn’t taking vitamin D3 every day. That’s
 22    they died. Like they literally died. They couldn’t       22   why I’m trying to give away a million bottles -- well,
 23    even get past the animal trials with this vaccine in     23   we already gave away it once. We’re doing it again.
 24    the past.                                                24   We’re giving away a million bottles of D3 and zinc and
 25           Now, apparently, they’re able to speed this       25   no charge to you.

                                                           34                                                           36
  1    up and they can do this in nine months. I don’t quite     1          You have to pay shipping and handling. Why?
  2    understand how that works, but that’s what’s happening    2   Because I don’t control the cost of shipping and
  3    right now.                                                3   handling. I’m giving you everything else for free and
  4           Yes, you guys, the link to this is there.          4   you’re welcome for that. You should get it and your
  5    The freevitamindeals.com, freevitamindeals.com is the     5   family should get it. You should take it every day.
  6    link. Go back there. Yes, all the programs I talk         6   And don’t just take it once, take it the rest of your
  7    about are there.                                          7   freaking life because the word on the street is pretty
  8           Now, listen, here’s the deal. We have never        8   clear, this ain’t going away, right? They’re using
  9    gotten past animal trials with any type of mRNA           9   this to fear you and scare you and you got to be able
 10    vaccine in the past. We’ve skipped those. We’ve          10   to protect yourselves and protect your family. That’s
 11    skipped those now and we’re straight into human          11   a big deal.
 12    trials. And by the way, just so you know, at the time    12          And by the way, these people that died, the
 13    of this recording and I’m doing this, we’ve only         13   animals that died, they had the cytokine storm, which
 14    really looked at the long-term studies for about two     14   can be protected by levels of D3, especially in zinc
 15    and a half to three months with people. That’s scary.    15   in the body, and keeping your pH level alkaline -- and
 16    That’s why you’ve already seen 50-some thousand          16   we’ll put an alkalinity report on our site for you
 17    adverse reactions on the CDC’s vaccine adverse           17   guys, too, an alkalinity report. We’ll put that out
 18    reaction chart and multiple deaths. I mean, we’re        18   there. I’ll make sure that goes out there tomorrow.
 19    talking deaths have happened because of the vaccine.     19          But what happened was their blood got
 20           So it’s kind of a crap shoot right now. It        20   septic. Well, when your blood gets sepsis, guess how
 21    doesn’t make any sense. And by the way, what we’d        21   you fight sepsis in the blood. It’s vitamin C. Dr.
 22    really love to know -- and we’ve asked -- we’ve asked    22   Marik, who’s an amazing doctor, a good friend of mine,
 23    all the manufacturers to tell us this and we’ve asked    23   originally from South Africa, he’s in West Virginia
 24    politicians to find out as well -- when you get that     24   Hospital Systems now, he should win a Nobel Prize for
 25    injection, what cells are being affected? Because        25   the work he’s found with doing high-dose vitamin C and


                                                                                                       9 (Pages 33 to 36)
                                        For The Record, Inc.
                           (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 12 of 22 PageID #: 130
                                         2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                            1/17/2021
                                                            37                                                           39
  1    sepsis.                                                    1   United States was leaked by the Government to the
  2            He took a -- he took the patients that had         2   people, that there were literally hundreds, if not
  3    sepsis, which was like an 80 percent death rate to a       3   thousands of them that were working in pharmaceutical
  4    like 40 percent death rate by giving them high-dose        4   companies? Did you know that? Think about that for a
  5    vitamin C, which is why vitamin C is one of the            5   minute. I’m just saying, you make your own conclusion
  6    nutrients that we recommend. I put in my immune pack       6   to that.
  7    -- in the immune pack that I have and I take every day     7           So about this scary new strand, because I
  8    and my patients take every day for prevention and for      8   want to answer this question, too. Here’s my analogy
  9    treatment of sickness and disease, has high-dose           9   to this scary new strand that’s out there. So what?
 10    vitamin C, has quercetin in it, because that’s a          10   I mean, so what? What happens with viruses is the
 11    delivery system that allows the nutrient to get in.       11   first generation of a virus when it comes out is the
 12    That’s one of those -- those -- I always say it wrong     12   most virulent. What does that mean? It’s the one
 13    -- those “liposomotropic” agents. That’s -- quercetin     13   that kills the most people. And that’s what happened
 14    is one of those, which is a cousin of quinine -- or       14   last year when the flu was released from Wuhan, China.
 15    chloroquine is. And then high-dose probiotics because     15   And a lot of old sick people died. That’s what
 16    you have to have that for your gut bacteria and you’ve    16   happened. The average age of death in the United
 17    got to have a high-dose level of zinc, plus that D3.      17   States was 80. By the way, the average life
 18            It’s interesting how -- by the way, I             18   expectancy is 78.9, so think about that for a minute.
 19    thought it was really interesting to find out that        19           But my analogy is this, is, you know, that’s
 20    when I was studying this vaccine, that even before it     20   like saying, well, I’m going 100 miles an hour down
 21    was approved by the -- the FDA, that it was already       21   the highway and now I’m going 101. So what? You’re
 22    being distributed to certain states. Like I know          22   already speeding down the highway. It doesn’t matter.
 23    Nebraska had it and a couple other states had it          23   If it’s more infectious, it’s more -- it’s all about
 24    because their -- their congressmen and senators told      24   more fatality and it’s not. It’s actually showing to
 25    us about it. It was pretty wild.                          25   be less, the fatality of this.

                                                            38                                                           40
  1             I just wish somebody could tell me, for the       1           Because what a virus does is it mutates and
  2     love of God, why if there’s all this data that clearly    2   a virus isn’t going to kill every host that it has
  3     spells out the benefits of vitamin D3 and zinc and        3   because if it kills every host that it has, then,
  4     preventative treatments and all that standpoint, you      4   well, there’s nothing left for it to move and live.
  5     know, why are we spending billions and trillions of       5   You understand that, don’t you? I mean, you
  6     dollars on stuff that ain’t working?                      6   understand that, right?
  7             Well, there’s a couple reasons. Number one        7           So -- so it’s pretty crazy to think about
  8     is because if you know the truth, then you don’t have     8   it, the misinformation that’s out there. And so where
  9     fear. If you don’t have fear, remember, fear and          9   do we go from here? Like where do we go? Like you
 10     faith and facts -- right now, fear is high and that      10   got to focus on your immune system, knowing the facts
 11     means control is high. They’re making you obey.          11   that vitamin D3 is an ACE-2 receptor blocker. So it
 12     Well, if you get the facts, you get the truth, you get   12   blocks the viruses, the spike protein from attaching
 13     all this kind of stuff, because what -- what happens     13   in the first place.
 14     is, well, you -- you -- you don’t have to obey the       14           If your levels are normal of D, you have a
 15     machine anymore. When you have the truth, the truth      15   77 percent less chance of getting infected in the
 16     will set you free.                                       16   first place. You should be taking zinc every day
 17             And then, number two is -- let’s just call       17   because zinc stops the virus from proliferating. You
 18     it what it is. It’s money. I mean, there’s a             18   should be working hard to keep your body alkaline,
 19     trillion dollars per year that can be made off these     19   drinking a bunch of water every day, using pink
 20     vaccines and that’s just what they’re trying to do       20   Himalayan sea salt, exercising, getting oxygen in your
 21     with you. So I just thought it was crazy.                21   body, eating the right foods, four to six cups a day
 22             By the way, does anybody else have any           22   of dark, leafy green vegetables for adults. Get your
 23     concerns of the fact that whenever the -- the -- the     23   stress out of your life. Get your body moving.
 24     list of the Communist party, the CCP party people that   24           And stop listening to the news of fear,
 25     were living in the United States and working in the      25   which is false evidence appearing real. It’s one of


                                                                                                      10 (Pages 37 to 40)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
      Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 13 of 22 PageID #: 131
                                         2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                            1/17/2021
                                                            41                                                           43
  1     the worst things that you can do. And follow the          1   lot of idiots out there.
  2     right people. And the TV’s not -- turn the damn           2          Love and appreciate y’all. ‘Til we meet
  3     television off. I don’t even watch mine anymore. All      3   again, I’m Dr. Eric Nepute. Bye.
  4     I do is read, research, and study people that know        4          (The recording was concluded.)
  5     what they’re talking about.                               5
  6            Boost your immune system. That’s the key           6
  7     with that. And, yes, you can improve your immune          7
  8     system function. Any doctor that tells you you can’t      8
  9     is an idiot or a liar. Most of them are just idiots       9
 10     and that’s really the truth. They have no idea what      10
 11     the hell they’re talking about because most of them      11
 12     have about four to six hours of nutritional training.    12
 13     I’ve got about 2,600 hours. I think I know a little      13
 14     bit about them. That’s why they won’t debate me.         14
 15            So here’s what I want you to do as we come        15
 16     to closing. I need you to share this video. I            16
 17     guarantee you know at least 10, 15, 20, or 1,000         17
 18     people in your life that needs to hear this.             18
 19            So here’s what I want you to do. Go to            19
 20     freevitamindeals.com -- that’s freevitamindeals.com --   20
 21     so that you can get the products that you need. I’m      21
 22     giving you a bottle of zinc for free, a bottle of D3     22
 23     for free. I need you to buy that immune pack. You’d      23
 24     be silly not to get it. If you don’t want to, that’s     24
 25     fine. But I’m just telling you what you need to do.      25

                                                            42                                                           44
  1     According to the research, it’s what you should be        1          CERTIFICATE OF TRANSCRIPTIONIST
  2     doing.                                                    2
  3            And then go check out that reset plan. If          3
  4     you want to really reset your health, that’s the great    4          I, Elizabeth M. Farrell, do hereby certify
  5     American reset we should be talking about, and that       5   that the foregoing proceedings and/or conversations
  6     will help you. And then join the movement. Get the        6   were transcribed by me via CD, videotape, audiotape or
  7     emails every day with the videos and then share those     7   digital recording, and reduced to typewriting under my
  8     with all your friends, family, and loved ones and         8   supervision; that I had no role in the recording of
  9     print off that flu and virus guide protocol that we’ve    9   this material; and that it has been transcribed to the
 10     got because that will help you. You put that flu and     10   best of my ability given the quality and clarity of
 11     cold prevention protocol on your -- on your TV -- on     11   the recording media.
 12     your TV -- on your refrigerator or medicine cabinet      12          I further certify that I am neither counsel
 13     and share it with your friends and family at work,       13   for, related to, nor employed by any of the parties to
 14     print off -- I had a guy tell me he printed off 1,000    14   the action in which these proceedings were
 15     copies and gave it to everybody in his neighborhood.     15   transcribed; and further, that I am not a relative or
 16     I think that’s smart. Because he’s wanting to help       16   employee of any attorney or counsel employed by the
 17     people. Because the truth will set you free and facts    17   parties hereto, nor financially or otherwise
 18     and faith will get rid of your fear.                     18   interested in the outcome of the action.
 19            So, ladies and gentlemen, I’m Dr. Eric            19
 20     Nepute. Until we meet again, please, anything we can     20
 21     do to help you. Go to freevitamindeals.com. That’s       21   DATE: 3/26/2021
 22     freevitamindeals.com. God bless you, God bless           22               ELIZABETH M. FARRELL, CERT
 23     America, and God bless the world. I’ll see y’all         23
 24     soon. And stop saying “stay safe.” Stay smart out        24
 25     there. Keep your head on a swivel because there’s a      25


                                                                                                      11 (Pages 41 to 44)
                                         For The Record, Inc.
                            (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 14 of 22 PageID #: 132
                                   2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                               1/17/2021
                                                                                                        [45]

          A              29:6 36:15 40:18    asymptomatic 11:12    bless 42:22,22,23                C
ability 44:10          alkalinity 18:17        11:13               blessed 4:8            C 4:1 36:21,25 37:5
able 12:7 17:23          36:16,17            attach 11:3,22        block 12:12,13           37:5,10
  33:25 36:9           alkalize 20:16        attached 35:5         blocker 40:11          cabinet 42:12
absolutely 6:6 15:19   alkalizer 20:10       attaches 11:4         blockers 15:4          call 31:14,19 38:17
  21:8 22:6            Allen’s 5:12          attaching 12:14       blocking 15:1          called 11:3 17:20
absorbable 26:1        allow 11:25 24:22       13:17 18:1 40:12    blocks 24:20 40:12       18:16 21:18 29:18
acceptable 25:23       allowing 26:17        attorney 44:16        blood 25:20 36:19        29:24 33:20
accident 10:2,7        allows 37:11          audio 4:6               36:20,21             calling 7:4
  15:11,21             altering 15:7         audiotape 44:6        blow 6:22              can’t 10:6 12:1,3,5,6
accidental 15:12       Alzheimer’s 28:17     average 20:11 39:16   blown 10:10              12:9 13:6 16:2,19
accidentally 10:8      amazing 6:18 17:18      39:17               body 12:1 15:24          19:8 22:15 23:1
ACE 11:3,4               36:22               avoid 12:3,6,7,9        17:16 18:5,19,21       41:8
ACE-2 11:23,25         America 42:23           19:2                  18:23 19:7,11        cancer 20:7 28:16
  12:12 13:17,18       America’s 12:24                               20:10,16,17 21:4     carbon 19:8,10,13
                       American 6:19 19:2              B             21:20 25:3 26:1,14
  15:1,3 24:21 40:11                                                                      care 7:6,6 27:6
achy 9:16                20:11 28:7 42:5     back 16:17 23:8,9       26:25 28:24 30:3,8     29:22
acid 18:17             amount 29:17            32:9 34:6             30:13,20,21,23       Carolina 5:22
acidic 18:19,20 19:4   amounts 13:25         bacteria 18:20 31:3     31:5,9,24 32:2,5     case 24:1
  19:7 25:2 26:7,12    analogy 9:20 10:12      37:16                 32:20,22 35:4        catching 7:23
  26:15,22,24 29:1       23:10 39:8,19       bacterias 21:3          36:15 40:18,21,23    cats 33:14 35:9
acidity 26:8           and/or 44:5           bad 7:3,4 25:15 26:6 body’s 25:1 33:4        cause 8:19,23 19:4
action 6:21 44:14,18   animal 33:23 34:9     barrel 27:24          bogus 13:3               26:8,24
acts 22:2              animals 33:17,19      base 25:22            bomb 10:12,13,13       causes 19:6 26:13
adapted 10:22            36:13               basically 31:23         10:14 33:1,2           32:19
adequate 13:25         answer 29:13 39:8       32:19               Boost 41:6             CCP 38:24
adults 40:22           anti- 20:2            beans 32:15           booster 30:17          CD 44:6
adverse 34:17,17       anti-microbial        beginning 8:8 10:19 bottle 27:19,20          CDC 12:22 13:1,14
affect 21:4 35:1         18:15                 32:7,9                41:22,22               21:5
Africa 36:23           anti-microbials       believe 6:14 9:22     bottles 24:16,16,18    CDC’s 34:17
age 18:10 39:16          18:14                 10:10 16:7 26:10      24:19 27:17 35:22    cell 11:5,6 21:21
agent 21:20            anti-vaccine 29:20    beneficial 21:24        35:24                cells 12:14 31:1,2,5
agents 21:19 23:13     antigen 29:18         benefit 29:23         bottom 15:6 20:24        31:6,8 32:5,20
  37:13                antigens 29:19        benefits 38:3           25:23 27:23            34:25 35:2,6
ages 18:8              anybody 18:17         benign 8:22,22 9:14 brain 16:1 35:2          Celtic 20:23
agonist 22:18            27:22 29:11 38:22   best 9:20 27:20       brains 16:13           centuries 10:21
agree 28:9             anymore 38:15 41:3      29:13 44:10         break 4:6 19:16        CERT 44:22
ah 35:12               apparently 33:25      better 11:20,21 28:6 BS 11:14 13:2 21:10     certain 21:15 37:22
ain’t 14:13,14,14      appearing 40:25         28:6                bugs 31:3              CERTIFICATE
  23:2 36:8 38:6       appreciate 43:2       big 18:15 24:5 29:4 bunch 40:19                44:1
airport 16:3           approved 37:21          31:7 33:10 35:7     button 4:18 5:24 6:8   certify 44:4,12
algorithm 19:16        April 13:24             36:11                 6:18 9:4 14:16,17    cetera 21:3 28:17
Alicia 5:20            areas 21:15           billions 25:10 38:5     19:15,24 27:1          30:14 31:3
alkaline 18:23,24,25   aren’t 6:14,24        biological 9:25         30:19 32:10          chance 14:2,2,4
  18:25 20:6,9,25      articles 27:14          15:10               buy 41:23                25:19 40:15
  21:2,20 26:25 29:5   asked 34:22,22,23     bit 7:11 21:13 29:2,9 buying 27:23           chances 12:14,16,17
                       aspect 12:17 19:18      29:10 41:14         Bye 43:3


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 15 of 22 PageID #: 133
                                  2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                              1/17/2021
                                                                                                       [46]

  20:6                consent 29:24,25    D3 13:20,21,23 14:1       36:12,13 39:15       drugs 26:24 28:21
change 31:24            30:2                14:4 24:16,18,19      diet 19:2
charge 28:5 35:25     considering 9:21      24:23 25:6,25,25      different 24:6 27:25             E
chart 34:18           contributing 19:5     27:19 31:5,7 35:19      28:13 31:10          E 2:2 4:1,1
check 7:11 25:20      control 15:13,23      35:21,24 36:14        digital 3:12 44:7      E-R-I-C-N-E-P-U...
  42:3                  16:19,20 36:2       37:17 38:3 40:11      dioxide 19:8,10,13       5:4
chemicals 22:18         38:11               41:22                 disease 11:9,9,10      early 20:4
chemistry 18:18       conversations 44:5  daily 4:23                12:17 20:7,7 21:17   easiest 4:25
chicken 29:16         copies 42:15        damn 41:2                 23:21,22,25 24:1     easy 5:3 6:11
child 18:3 24:11      corona 11:1         dark 17:4 20:10,12        25:14 28:16 37:9     eat 20:22 28:6
  35:21               coronavirus 8:17      29:7 40:22            diseases 8:19 33:13    eating 19:2,3 20:11
children 25:5           9:12 10:17,18     data 38:2               distancing 12:5          40:21
China 6:5 8:7 39:14     11:20 33:2        DATE 1:7 44:21            14:10                economics 28:8
chloroquine 37:15     coronaviruses 8:15  Dawn 5:18               distributed 37:22      educate 17:11
choose 29:20            8:21              day 4:9 6:13 9:9,16     Doc 7:21               either 10:2 15:8,20
circle 10:24          corone 10:25          16:4 20:12,18,19      doctor 26:2 27:22        15:21,21 25:21
clarity 44:10         corruption 7:4        22:3 24:12 25:4,5       31:11 36:22 41:8     Elizabeth 44:4,22
class 18:18 28:4,5    cost 36:2             27:15 35:21 36:5      doctors 7:8 17:12      email 17:8 32:13
clear 11:13 36:8      couldn’t 16:7 33:22   37:7,8 40:16,19,21      30:1 33:8            emails 4:23 42:7
clearly 38:2            35:13               42:7                  doesn’t 11:12,14,25    employed 44:13,16
closing 41:16         counsel 44:12,16    DC 1:6 3:4                13:1 21:7 24:22      employee 44:16
co-morbidity 28:18    country 7:8,18      de-stress 28:6            34:21 39:22          emulsified 13:21
cold 9:16 42:11       couple 4:16 17:14   dead 7:1                doing 15:16 20:13      ends 25:15
cold-like 8:24          37:23 38:7        deadly 8:13 33:13         24:18 34:13 35:23    energy 25:8
collaborate 33:9      course 8:11         deal 9:12,17 10:11        36:25 42:2           environment 21:2
colleagues 31:11      cousin 37:14          10:23 11:17 24:5      dollars 8:10 12:21     equal 11:9,9
come 8:7 41:15        COVID-19 13:22        29:13 30:4 31:21        23:4 25:9,10 38:6    equals 14:4 23:20
comes 8:4 30:2          25:14               32:16 34:8 36:11        38:19                  24:1
  39:11               crap 27:24 34:20    dealing 18:7            don’t 7:13 8:1,23      Eric 1:6 3:4 4:4,4,7
COMMISSION 1:2        crazy 5:11 15:19    death 37:3,4 39:16        9:15 11:10,10,15       4:8 5:4 32:8 42:19
  2:1 3:1               35:4 38:21 40:7   deaths 34:18,19           18:5,6,7 21:16         43:3
common 22:20          created 13:5 27:22  debate 41:14              22:25 23:19,21,22    EricNepute.com 5:3
Communist 38:24       crown 10:25         decade 28:11              24:2,3,10 27:5,7     especially 6:4 8:4
companies 22:24       Crystal’s 5:13      declassified 5:10 6:4     28:25 29:22 31:13      36:14
  26:3 39:4           cups 20:12 40:21    deficient 24:10           34:1 35:19,20 36:2   essentially 21:25
complete 11:14 13:2   cut 17:1            definitely 19:5 25:9      36:6 38:8,9,14         31:16,18 32:4
  21:10               cytokine 35:16,20   definition 11:11          40:5 41:3,24         et 21:3 28:17 30:14
completely 12:25        36:13             delivery 26:20,22,24    dosages 22:5,12,13       31:3
  21:8 23:7 25:7                            37:11                   24:12,14             everybody 4:7 6:7
concerns 38:23                  D         dementia 28:17          download 22:11           12:23 13:17 19:15
concluded 43:4        D 2:2 4:1 12:20     depression 18:9         Dr 4:4,4,7,7 13:5        25:5 27:3 42:15
conclusion 39:5        13:19 15:4 17:24   destroying 17:16          32:8 36:21 42:19     evidence 40:25
concurs 24:8           17:25 18:15 20:9   diabetes 20:7 28:16       43:3                 exactly 22:2 24:20
condition 35:16        24:10,12 25:3,17   didn’t 35:12            Draconian 18:11        exercise 26:13 29:8
confident 14:21        25:22,25 29:7 35:6 die 26:7                drink 20:17            exercising 40:20
congressmen 37:24      35:7 40:14         died 13:22 33:22,22     drinking 20:17         exist 11:12,14
consciously 19:22     D2 25:25 26:1         35:10,10,11,13,15       40:19                expectancy 39:18


                                     For The Record, Inc.
                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 16 of 22 PageID #: 134
                                   2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                              1/17/2021
                                                                                                       [47]

expensive 12:4        financially 44:17      full 17:9 27:13        36:18                  31:17 32:7 34:4
exposed 1:13 2:5 4:3  find 10:4 34:24        function 41:8        goggles 16:5             36:17
  12:10 33:21           37:19                functional 19:12,12  going 4:15,15,19 5:8   gym 26:18
exposure 12:8         fine 11:16 41:25       funguses 18:20         5:9,25 6:1,2,14,22
expression 24:1,2     fingered 20:21         funny 20:14            7:25 8:24,25 9:3               H
eyes 30:14            fingers 27:12          further 44:12,15       12:9 13:12 14:18     half 20:17 34:15
                      first 14:3,5 17:21                            16:6 18:6 19:10,20   handling 27:18 36:1
           F            24:22 32:12 33:12              G            21:7 23:9,11 25:19    36:3
face 19:8 26:13         39:11 40:13,16       G 4:1                  30:2,9,10,10 31:19   happen 29:22
FACEBOOK 1:7          flack 7:24 23:11       game-changer           33:4 35:2 36:8       happened 6:5 11:18
fact 8:6 9:18 31:10   flight 15:25 16:1        32:14                39:20,21 40:2         11:21 15:5,7 18:11
   38:23              Florida 5:17,17        game-changing        good 7:4 20:20,20       33:16,19,20 34:19
factor 19:5           flu 39:14 42:9,10        14:19                35:12 36:22           36:19 39:13,16
facts 15:20 16:12,18 flu- 8:24               gamma 22:18          Google 15:3            happening 5:22
   38:10,12 40:10     focus 40:10            gem 27:3             gosh 4:8 9:14           7:16,17 15:14,19
   42:17              follow 41:1            generation 39:11     gotten 34:9             16:10 34:2
faith 16:12,18 38:10 followed 16:23          genetic 31:13,21     government 8:9         happens 15:24 17:2
   42:18              following 3:11         gentlemen 42:19        12:22 14:8 18:12      17:5 21:2 28:12,24
fake 16:6             food 20:22             getting 7:23 12:14     39:1                  30:7 38:13 39:10
false 40:25           foods 19:3 40:21         12:16 14:2,5,23    grade 18:18            hard 40:18
family 36:5,10 42:8 foregoing 44:5             27:24 40:15,20     great 5:23 6:19 32:8   hauler 25:15
   42:13              form 30:5,9,15         give 9:20 16:12        42:4                 haven’t 7:13
fan 31:7 35:7            31:15                 17:20 29:25 30:1   green 20:10,12 29:7    HCL 26:23
far 4:17 15:18 32:15 forth 20:8                35:22                40:22                he’s 7:19 36:23,25
Farrell 44:4,22       found 15:2 20:5        given 12:25 14:23    group 18:10 25:13       42:16
fat 6:25 21:21           24:8 25:12 26:4       44:10                26:5                 head 42:25
fatality 39:24,25        36:25               gives 26:2           groups 23:15           health 7:6 13:13
FDA 37:21             four 20:12 33:10       giving 10:12 24:15   grow 18:21              19:19 28:10,14
fear 15:22,23 16:11      40:21 41:12           24:18 27:17,19     guarantee 7:14          42:4
   16:17 18:6,6 19:20 freaking 16:4 36:7       28:2,3,4 35:24       41:17                healthier 18:23
   19:21 36:9 38:9,9 free 7:9 28:4,4 36:3      36:3 37:4 41:22    guess 13:19 16:13      healthy 18:5 20:20
   38:9,10 40:24         38:16 41:22,23      go 4:22,25 5:2,9 6:1   16:18 19:6 28:24      21:1 28:22,23
   42:18                 42:17                 6:2,9,11 7:2 9:7,7   35:17 36:20          hear 4:17 9:1 10:25
fearing 18:12         freedom 29:20            9:10 10:16 12:15   guidance 10:15 11:2     14:20 29:10 30:19
fed 16:9              freevitamindeals....     12:18,18 15:3 17:6   11:20,21 33:3,4       41:18
FEDERAL 1:2 2:1          5:1,2 6:10,11 9:8     17:7 19:10,13,24   guide 22:5,9,9 42:9    heard 7:14,14 35:16
   3:1                   17:6,7 19:24,25       21:22 22:7,10      Gun 7:20               hearing 9:23
feel 23:19               22:7,8 24:13 27:9     24:13 25:20 26:18 gut 37:16               heart 20:6 28:15
ferrets 33:15 35:10      27:9 32:10 34:5,5     27:8,15 28:20      guy 20:3 42:14         hell 16:6 41:11
fight 15:25 16:2         41:20,20 42:21,22     29:21 32:9,10,15   guy’s 7:22             hello 5:12,16 6:7
   30:11,24 36:21     friend 4:19 36:22        34:6 40:9,9 41:19 guys 5:7,20,23,24,25    help 6:20 12:11
fighter 7:19,22       friends 7:19 9:6         42:3,21              6:8,14 7:3,4,6 8:2    15:16 16:11 29:6
   23:10                 30:19 31:11,11      God 38:2 42:22,22      9:7,8,11 12:1         31:8 42:6,10,16,21
fighting 31:2            42:8,13               42:23                14:16 15:3,17        helped 17:19
fights 31:9           frivolously 12:25      goes 12:17 13:14       16:25 18:8 19:14     helps 21:20
figure 14:12          front 29:21              17:4,4,10 23:8       20:15 22:10 24:13    herb 22:22
file 3:12             fruit 19:4               30:8,13,20,23,24     27:1 29:1 30:19      here’s 6:15 7:2 9:12


                                     For The Record, Inc.
                        (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 17 of 22 PageID #: 135
                                     2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                     1/17/2021
                                                                                                             [48]

  10:23 11:17,23          14:21 15:16,16,18    informed 29:24,25       keep 6:25 40:18         let’s 6:15 7:11 9:12
  15:20 16:24 21:16       16:5 17:4 21:7         30:2                    42:25                    11:12 21:13 23:14
  29:13,13 30:4 33:6      26:15 27:17,19,22    inject 32:18            keeping 36:15              23:14,14,15,23
  34:8 39:8 41:15,19      28:2,3,4,20,21,22    injected 30:6,13        key 18:15,24 31:1,2        29:2,9 38:17
hereto 44:17              29:19,20 30:8,10     injection 33:18           41:6                  level 25:18,23 36:15
Hey 4:7                   30:10 31:7,20 32:8     34:25                 keys 29:8                  37:17
Hi 5:18                   32:15 34:13 35:7     insane 6:6              kill 21:22 32:25 33:3   levels 19:10,13 22:1
high 17:3 19:13 22:1      35:22 36:3 39:5,20   inside 12:1 19:6          40:2                     25:21 36:14 40:14
  38:10,11                39:21 41:21,25         21:22                 killer 18:10 31:2       liar 41:9
high-dose 36:25           42:19 43:3           inspire 17:11           kills 31:9 39:13 40:3   lies 16:9
  37:4,9,15,17          I’ve 4:11 6:2,21 7:9   instant 27:12           kind 6:15 7:15 8:13     life 27:4 30:23 33:21
higher 8:2 28:15          15:18 16:22 28:11    interested 44:18          9:23 30:14 33:2          36:7 39:17 40:23
highest 18:9              30:9 41:13           interesting 37:18,19      34:20 35:9 38:13         41:18
highway 39:21,22        ICU 12:18 25:19        isn’t 10:14 14:10,10    knew 8:9                light 19:21
Himalayan 20:19,23      idea 23:8 32:3 41:10     31:12 35:21 40:2      knocks 21:21            lights 19:23
  29:3 40:20            idiot 41:9             it’s 4:7,12,25,25 5:3   know 5:3,7 7:2,3,12     line 15:6 20:24
hit 4:18 5:24 6:7,17    idiots 41:9 43:1         5:4,11 6:10,10,16       7:13,21 8:1,2,6,15       29:22
  6:18 9:4 14:16,17     ignorance 16:8           6:24 8:3 9:22,23        8:17,18,20,21 9:15    link 34:4,6
  19:14,23 27:1         Illinois 5:14,20,21      9:24 10:2,15 11:14      9:17,18 10:19,21      liposomatic 21:19
  30:18 32:9            imagine 10:6             11:21 12:5,7,19         12:5,8 13:1 14:21        21:19
hmm 5:9                 immune 13:9 18:21        13:2,2,3,13 15:19       16:20 18:7,8 19:3     liposomotropic
home 28:20                21:4,6 30:11 32:23     15:22 17:20 18:9        22:4 23:16,18 24:4       37:13
hope 4:8 5:18,20,23       37:6,7 40:10 41:6      20:14,14 21:10,19       24:10 25:15 27:3      liquid 13:20
hospital 12:18 25:16      41:7,23                21:20 22:1,1,9,9        29:23 31:13 33:7,9    liso 21:18
  36:24                 immunity 30:16           22:19 23:1,12 24:4      34:12,22 35:1,20      lisomotropic 23:13
host 40:2,3             important 9:2 10:14      24:4,25 25:8,8          37:22 38:5,8 39:4     list 13:14 27:10
hour 39:20                15:2 18:2 20:14        28:3 31:12,14,14        39:19 41:4,13,17         38:24
hours 41:12,13            23:12                  31:20,21,21,22,22     knowing 26:11           listen 4:10 9:11
house 5:14              impossible 12:6,7        31:22,25 32:8           40:10                    11:17 15:1 34:8
hovering 7:24           improve 13:9 21:6        34:20 35:4 36:21      known 4:12 8:8,8        listening 40:24
huge 14:7 19:5            41:7                   37:18 38:18 39:12       10:18 17:15,15        literally 16:4 33:22
  20:10 29:4            inaudible 16:20          39:23,23,23,24,24       35:16                    39:2
human 10:19 17:16       Indonesia 7:15 14:8      40:7,25 42:1          knows 8:11 27:11        little 7:11 21:13
  34:11                   15:2,3 25:17         ivermectin 21:24,25                                23:19 29:2,9,10
humans 8:19             Indonesian 14:8          22:2,17 23:7                    L                41:13
hundreds 39:2             24:8 25:12                                   lab 8:10 9:17 10:8      live 24:24 40:4
hydroxychloroqui...     infected 12:15 14:3              J               15:8                  lived 10:20
  21:24 23:6              14:5 23:25 24:22     January 1:8 3:7         laboratory 8:7          lives 14:21,22 27:4
                          25:13 30:22 40:15    join 6:12 17:8 42:6     Lack 26:12              living 19:20,21
           I            infection 20:8 23:18   joke 25:7               ladies 42:19               38:25
I’ll 17:20,21,21        infections 18:14,22    journal 13:23,24        lady 16:4               logical 16:2
  22:16 23:6 27:21      infectious 8:12        jump 5:6                lane 7:5                long 8:11 25:15
  29:12 36:18 42:23       39:23                jumping 32:8            law 29:24 30:7             30:25
I’m 4:5,15,15 5:8,25    inform 17:12                                   layer 21:21             long-term 34:14
  6:1,1,16,17 7:4,6,7   information 4:10               K               leafy 20:12 40:22       look 7:4 17:22
  7:21,22,23 8:24         5:11 6:4,9 8:2       Karina 5:19             leaked 39:1             looked 34:14
  9:25 10:12 14:18        14:17,22,25 32:13    Kary 13:5               left 40:4               looking 6:16


                                       For The Record, Inc.
                          (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 18 of 22 PageID #: 136
                                2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                             1/17/2021
                                                                                                     [49]

lose 28:6           media 6:23 19:16       30:14                 newsletters 6:13 9:9   over-politicized
lot 5:10 7:20 14:14  27:11 44:11          move 40:4              NIH 13:13                21:11
  14:17 23:2,3,24   medical 11:8,11       movement 6:12 17:8     nine 34:1              overcome 10:22
  31:10 39:15 43:1   23:21                 42:6                  Nobel 13:5 20:4        overstressed 26:11
love 27:5 34:22 38:2medication 22:21      moving 40:23             36:24                overweight 28:14
  43:2               26:23                mRNA 31:22,22,23       nomenclature 23:24     oximeter 19:9
loved 27:5 42:8     medications 23:5       32:3,19 33:11,17      normal 9:22 30:4,5     oxygen 26:12,13
low 13:22            25:2 26:19,20,20      33:18 34:9              40:14                  40:20
lowers 26:13         26:21 28:20,25       mud 23:8               normally 28:4 29:14
ludicrous 21:9      medicine 19:12        Mullis 13:5            North 5:22                      P
lungs 35:3           42:12                multiple 26:8 34:18    Northeast 5:17       P 4:1
lying 6:24          meet 42:20 43:2       multiplies 11:7        nose 30:13           P.M 1:8
                    memory 30:10,21       multiply 11:6          notes 4:16 6:1,2,16  pack 37:6,7 41:23
         M          MERS 33:12            mumps 29:16              6:17 15:17 31:17   PAGE 2:4
M 44:4,22           metabolism 28:7,14    muscle 30:6            number 4:24 18:10    PAGES 1:10
machine 38:15       Michigan 5:13         muscles 26:14            19:1 24:9 25:11    paid 8:10 9:17 15:8
mag 13:23           microbials 20:3       mutates 40:1             26:9 27:10,13,16   paper 4:20 31:25
Magazine 13:24       21:3                                          33:12 38:7,17      papers 4:16,20,24
mailing 27:10       mild 23:19                     N             nutrient 37:11         6:2 9:10 15:18
mainstream 6:23     miles 39:20           N 2:2 4:1              nutrients 22:12,13   Parkinson’s 28:16
majority 8:21 23:17 million 24:16,16,18   N-E-P-U-T-E 5:5          28:23 30:25 31:6   part 26:10 29:4
making 26:16 32:1    24:19 27:17 35:22    name 20:3                37:6               parties 44:13,17
 38:11               35:24                natural 22:22 23:1     nutrition 19:12      party 38:24,24
man 18:3 24:11      millions 8:10 16:22   Nature 13:24           nutritional 41:12    passes 30:15
 35:20               25:9                 nearly 6:25                                 patent 23:1
manipulate 9:18     mind 6:23 16:19,20    Nebraska 37:23                   O          pathological 33:20
manufacturers       minds 16:14           necessary 30:15        O 4:1                patients 25:4 37:2,8
 34:23              mine 31:12 36:22      need 4:18 9:11,19      obese 28:15          pay 10:5 27:18 36:1
March 1:8,9 3:12     41:3                  10:5 11:23 14:6,16    obey 38:11,14        paycheck 12:25
Marik 36:22         mineral 22:23          15:6,15 16:15,15      offices 30:1         paying 27:17
mask 12:4 13:11     minute 7:16 11:19      16:15 17:6,7 19:14    OFFICIAL 1:1         PCR 13:6 25:7
 19:7 21:8 26:13,17  21:8,14 39:5,18       21:15 27:1 28:8,8     oh 4:8 20:3 24:15    people 5:6 8:1 10:5
masks 14:9          misinformation         28:9,9,19 29:23         30:23                13:22 15:13 16:9
material 44:9        40:8                  30:17,19 32:14        okay 10:12 15:10       16:16,17,20,22
Matt 5:22           missile 33:3,4         35:4 41:16,21,23        16:12 26:18 33:5     17:2,19 19:17
matter 1:5 3:3,4    Mississippi 5:14       41:25                 old 39:15              21:15 22:25 23:12
 39:22              Missouri 5:14 7:7     needs 10:16 13:20      once 10:4 16:17 17:3   23:16,17,18,24
mean 6:15 8:22 9:14 modification 31:13     13:20 19:15 25:25       24:17 35:23 36:6     24:2,3,6,7,9,25
 10:6 16:7 20:20     31:21                 27:3 32:14 41:18      one-sheeter 22:5       25:13 26:5 27:5,23
 22:19 31:8 34:18   moment 17:1           neighborhood 42:15     ones 20:24 27:5 42:8   28:19 29:18,25
 38:18 39:10,12     money 12:22,22,23     neither 44:12          Organization 13:14     30:17 34:15 36:12
 40:5                12:23,24 13:8 14:9   Nepute 1:6 3:4 4:4,4   originally 36:23       38:24 39:2,13,15
means 8:12 23:25     21:5 23:3 38:18       4:7,8 32:8 42:20      other’s 19:22          41:2,4,18 42:17
 38:11              monkeys 33:15 35:9     43:3                  Otto 20:4            people’s 14:20,22
measles 29:15       months 34:1,15        never 34:8             ounces 20:18           28:13
measures 18:11      moon 16:5             new 7:13 39:7,9        outcome 44:18        percent 14:1,2,4
measuring 10:20     mouth 19:9 20:22      news 40:24             outside 21:21          23:17,17 24:3


                                    For The Record, Inc.
                       (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 19 of 22 PageID #: 137
                                    2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                1/17/2021
                                                                                                         [50]

  25:18 26:1 37:3,4    priming 33:20          purpose 6:25 10:1,4  Record 1:24 3:12          28:23,23 30:8
  40:15                print 42:9,14           15:9,21 18:12       recording 2:4 34:13       31:22 32:5 34:3,20
perfectly 25:1         printed 42:14           26:11                 43:4 44:7,8,11          36:8 38:10 40:6,21
period 27:21           Prize 13:5 20:4        pushing 13:11        reduced 44:7              41:2
person 12:8             36:24                 put 4:12,19 17:8     refrigerator 42:12      risk 28:15 29:23
pH 18:16,16 20:3,5     probably 9:2 14:18      20:21,22 22:5       regardless 24:24        role 44:8
  36:15                 25:10 32:12            27:21 29:5 36:16    regenerating 18:2       root 22:23
Ph.D 13:4 31:11        probiotics 37:15        36:17 37:6 42:10      22:19                 run 23:7
  33:8                 problem 26:10 33:6     puts 28:17           register 9:8
pharmaceutical         problems 10:21         putting 4:24 12:4    regular 30:18,20                 S
  22:24 26:3 39:3       29:18                  26:12               related 44:13           S 4:1
photocopy 32:1,1       PROCEEDING 1:1                              relative 44:15          sad 6:24
physician 7:7          proceedings 44:5,14              Q          release 15:12           safe 42:24
piece 31:25            processed 19:3         quality 44:10        released 10:1,2,4,5,7   salt 20:19,23,23
pilot 7:19,22 23:10    produce 32:5,20        quercetin 37:10,13     14:8 15:9,10,21         29:3 40:20
pinch 20:20,21         produced 3:11 25:3     question 39:8          39:14                 SARS 33:12
pink 20:18,22 29:3      32:22                 questions 29:12      remember 4:25 5:3       save 4:18 9:4,5
  40:19                products 16:24         quinine 37:14          6:11 21:25 25:16        14:20 27:4,4,6
place 7:8 9:6 14:3,5    41:21                 quite 5:11 34:1        30:10,24 32:25        saved 14:22
  24:22 40:13,16       program 28:3                                  33:12 38:9            saw 16:4
places 4:22            programs 34:6                    R          remembered 30:21        saying 26:15 28:22
plan 28:10 42:3        proliferating 40:17    R 4:1                  32:23                   39:5,20 42:24
planet 10:20           promise 14:20          rate 37:3,4          remembers 18:18         says 14:9
please 6:7,18 19:23    propagated 15:11       rational 16:2        replicating 12:16       scale 16:16,17
  42:20                 15:22                 reaction 34:18       report 29:5 36:16,17    scare 36:9
Plexiglass 12:4        proportion 10:10       reactions 34:17      research 17:10          scary 34:15 39:7,9
plus 9:10 27:14        protect 18:4,4 19:19   read 41:4              32:13 35:17 41:4      science 10:19 13:4
  29:17 37:17           36:10,10              reading 6:17           42:1                  scientists 33:8
political 7:5 9:24     protected 36:14        real 6:10 12:19 28:7 researching 4:11        Scotland 5:12
politically 28:9       protein 11:4 12:13       29:15 30:22 33:21 reset 6:19 16:13         sea 20:23 40:20
politicians 10:9        13:16 24:20 32:25       40:25                28:7,8,8,9,10,10      seat 20:23
  34:24                 33:2 40:12            reality 19:17          28:11,12 42:3,4,5     second 25:13 26:4
politics 15:14         protein’s 33:1         really 6:22 7:17,18  resets 28:13            see 6:7 14:19 19:11
post-release 15:12     proteins 10:25 11:1      9:16 10:14 15:13   respiratory 12:6          19:13,17 25:21
POSTED 1:7              11:2,22 31:24 32:2      16:15 17:17,18,19    29:8                    26:16,18,23 32:8
pox 29:16               32:5,6,21,21 35:1       25:14,15 26:6,6    response 15:25 16:2       42:23
practice 7:7            35:2,5                  31:12,20 33:10       30:11,11,21 32:20     seen 34:16
practices 19:13        protocol 42:9,11         34:14,22 37:19       32:23                 sell 22:25 23:2
prescription 26:2      protocols 22:14          41:10 42:4         rest 19:25 36:6         selling 23:3
present 4:14           proven 11:14 13:3      reason 14:24 22:24 results 26:6 27:25        senators 37:24
pretty 22:19 35:4       13:13                   25:11              REVISED 1:9             send 6:13 9:9 27:13
  36:7 37:25 40:7      provided 3:12          reasons 38:7         rid 42:18               sense 22:20 34:21
prevent 22:12          provider 7:6           receptor 11:3,5      right 5:9 6:3 7:3,18    sent 32:12
preventative 38:4      psychologically          12:12 13:17,18       9:21 10:1,13,16       sepsis 36:20,21 37:1
prevention 22:10        16:19                   15:1,4 24:21 40:11   14:13,15 15:3,14        37:3
  37:8 42:11           public 4:13            receptors 11:23,25     16:16,25 17:3 23:9    septic 36:20
primary 7:6            pulse 19:9             recommend 37:6         26:10,20 27:25        seriously 15:24


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 20 of 22 PageID #: 138
                                    2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                                 1/17/2021
                                                                                                          [51]

  33:13                snapping 27:12         storm 35:20 36:13       synthesized 31:25       9:3,16 11:11,20
servers 4:21           social 12:5 14:10      storms 35:16            system 10:15 11:2       12:24 14:5 15:5,9
set 7:9 38:16 42:17      19:16 27:11          straight 34:11            11:20,21 13:9 14:1    15:9,10,14 16:3,9
seven 8:18,18          somebody 5:1 8:16      strand 39:7,9             17:24 18:21 21:4,6    16:15 17:1,4,7,12
seventies 17:17          13:18 14:3 18:18     street 36:7               26:21,22,24 32:23     17:13,18,18,18
  18:13                  38:1                 stress 19:5 26:8,9        33:3,4 35:19 37:11    18:2,20 19:17,25
share 4:10,14,16,18    somebody’s 13:6          40:23                   40:10 41:6,8          21:23 22:3,7,21,23
  5:24 6:8,17,18 9:4   soon 42:24             stressing 26:17         Systems 36:24           24:1,21 25:24
  9:6 14:16,17,18      sorry 32:18            stroke 20:7 28:16                               26:10,22,24 27:9
  16:23 19:14,15,23    South 36:23            stronger 21:4                      T            27:20 28:7,21 31:1
  27:1,6 30:18 32:10   space 4:13             studies 7:15 13:1       T 30:25 31:2,4,6,8      31:6 34:2,15,16
  41:16 42:7,13        speed 33:25              33:10,14,17 34:14     tag 4:19                35:6,13,21 36:10
sharing 15:17 27:2     speeding 39:22           35:18                 take 20:20 22:12,13     37:10,12,13 38:20
she’s 16:8             spell 17:21            study 13:21,21,23         22:25 23:11 29:16     39:9,13,15,19 40:8
shine 19:22,23         spells 38:3              13:23 14:7 15:2,3       29:17 36:5,6,6        41:6,10,14,20,24
shipping 27:18 36:1    spending 21:5 38:5       24:8 25:12,17 41:4      37:7,8                42:4,16,21
  36:2                 spent 12:21 25:9       studying 13:9 37:20     taken 12:24 26:16     theory 30:7,8,23
shoot 34:20            spike 10:24 11:1,2,4   stuff 8:13 14:11 15:4   talk 6:1 7:11 8:25    therapeutic 31:13
shot 7:23,25 23:12       12:13 24:20 32:5,6     16:14 17:18,20          9:12 11:18 21:13    there’s 4:13,22 9:13
shots 30:17              32:21,21,25 33:1,2     18:7,20 19:17           22:15 23:6,14,15      9:13 13:3 14:24
show 8:24 19:9           35:1,2,5 40:12         21:23 27:20,21,22       23:15 25:5 29:2,9     16:16 17:17,23
showed 13:25 25:17     spilling 32:15           28:1 29:8,16 31:9       34:6                  20:2 23:3 28:2
showing 35:18          spoon 16:9               35:9 38:6,13          talking 23:4 28:12      29:23 38:2,7,18
  39:24                spot 25:24             stupidity 16:7            34:19 41:5,11 42:5    40:4 42:25
shown 12:20 13:21      spread 13:10,15        substance 23:1          talks 22:8 25:12      they’re 6:24 8:22
  13:23                standard 19:2          such-and-such           target 7:22 23:9,10     11:1 13:8,8 14:24
shows 15:4 22:11       standpoint 7:5 38:4      26:23                 teach 12:10             22:17,18 26:7
shut 22:16             started 18:13          sugars 19:3             teaches 28:5            28:12 32:24,24
sick 6:25 11:7 13:6    state 28:18            Suicide’s 18:9          technocratical 9:24     33:25 36:8 38:11
  18:19 24:7 25:14     states 8:9 14:11,14    suit 16:5               Teflon 11:24            38:20 41:5,11
  26:6 27:23 39:15       37:22,23 38:25       sunshine 24:24,25       television 41:3       they’ve 26:11
sickness 20:7 23:19      39:1,17              supervision 44:8        tell 8:25 11:4 13:6   thing 7:12 8:20
  37:9                 statue 16:7            supplement 20:13          22:16 24:10 33:16     10:14 15:13 16:25
sicknesses 31:3        stay 6:20 21:20          25:4,5,22               34:23 38:1 42:14      21:1,25 22:11 24:4
side 6:16                42:24,24             supposed 17:12 30:1     telling 5:8 9:25        26:4 30:21,25
sign 4:22 32:11        steps 6:21 30:15         32:22                   15:19 17:4 28:20      32:12
silly 41:24            stick 11:25            suppressing 14:24         28:22 31:20 41:25 things 6:22 7:13
simple 6:10 12:19      sticking 35:5          suppression 8:2         tells 31:24 32:1 41:8   10:22 15:15 17:14
simply 8:21,22         sticky 11:22 12:13     sure 11:13 17:24        terms 17:20             17:19,23 21:23
site 4:21 9:7 36:16      13:16                  23:23 36:18           test 13:6 25:7          24:9 26:8,16 29:5
six 20:12 40:21        stop 12:16 13:7,10     susceptible 18:22       testicles 35:3          29:25 41:1
  41:12                  13:15,16 35:4        sweet 19:3 25:24        testing 13:1,2,4      think 7:16,17,17 8:3
sixties 17:17 18:13      40:24 42:24          swivel 42:25              21:10                 9:20 10:11,12,13
skipped 34:10,11       stops 13:19 17:25      symptom 25:15           Texas 5:16,16           10:17,23 23:24
sleep 28:6               18:1 22:19 35:6      symptoms 8:24 11:8      TH1 30:15               31:22,23 39:4,18
slow 12:8                40:17                  11:9,9,10,15 23:20    TH2 30:16               40:7 41:13 42:16
smart 42:16,24         store 27:24              23:22 24:2,3          that’s 5:4,9,11 6:4   thinking 16:3


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
     Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 21 of 22 PageID #: 139
                                    2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                              1/17/2021
                                                                                                       [52]

thought 16:6 37:19     trust 23:2            21:14,16 23:4          19:24 22:4 25:23     weaponized 10:9
  38:21                truth 7:9,10,25 8:1,4 29:14,14 30:5          25:23 29:10,21       wear 26:17
thousand 34:16           16:21 23:11 38:8    33:10,11,14 35:8       33:7 35:11 39:8      wearing 12:4 13:11
thousands 39:3           38:12,15,15 41:10   38:20                  41:15,19,24 42:4      21:8
three 20:19 27:16        42:17             vegetables 20:11,12     wanting 42:16         website 6:9
  33:10 34:15          trying 7:3 32:24,25   29:7 40:22            war 9:21,23,24,24     weight 20:17 28:6
three- 20:20             35:22 38:20       verse 29:23             warfare 15:9,10        28:24
throw 20:21 28:21      turn 41:2           version 29:15           warrior 7:10          Weinberg 20:4
time 4:12,13 10:22     TV 42:11,12         versus 18:17 24:6       wasn’t 35:12          welcome 36:4
  19:11 25:8 34:12     TV’s 41:2           video 6:19,21 9:5,10    waste 25:8            went 18:17
times 7:21 20:19       two 4:22 9:16 17:23   17:1,9 27:6 32:7      watch 5:25 6:8 9:3    West 36:23
tip 16:15,17             18:3 20:19 23:15    32:11 41:16            19:25 32:9 41:3      what’s 5:22 6:5 7:15
tired 27:23              24:9 25:11 27:13  videos 4:20,23 5:25     watching 5:7,15        7:17 8:25 11:3,17
tissue 35:3              31:6,8 34:14 38:17  6:8,13 9:2 14:19       12:23                 11:21 15:14,19
TITLE 1:6              type 22:22 26:22      16:23 27:13 42:7      water 20:16,18,21      16:10 18:11 24:6
today 4:9 22:22          29:12 32:22,23    videotape 44:6           20:25 29:3,7 40:19    30:2 34:2
toilet 28:21             34:9              viral 18:14 22:9        way 9:8 10:2,6 12:3   whatsoever 13:4
told 9:13,13 14:11     typewriting 44:7    Virginia 36:23           12:15,17,18 15:22    who’s 26:9,19 36:22
  32:6 33:1 37:24                          virulent 8:12 39:12      16:24 18:15 20:3     wide 32:15
tomorrow 17:10                  U          virus 7:12 8:5,6,11      21:12 22:2,4,17,21   wild 37:25
  32:12 36:18          uh 31:23              9:18 10:24 12:1,3      23:20 24:15 25:21    win 16:18 36:24
tool 31:13             um 17:19 31:23        13:10,15 15:20         26:9 28:13 29:19     wish 38:1
Top 7:20               unconsciously 19:22   17:25 18:1 21:22       30:12 31:4,4,24      woman 18:3 24:11
tracking 12:2 29:1     understand 8:14       29:15 30:6,9,12,12     33:8 34:12,21         35:20
TRADE 1:2 2:1 3:1        9:19 11:24 14:6     31:3,15,19 32:17       35:15 36:12 37:18    won 20:4
train 7:8                15:7,15 17:14       33:21 39:11 40:1,2     38:22 39:17          won’t 41:14
trained 16:1             18:16 19:18 20:15   40:17 42:9            we’d 34:21            word 36:7
training 41:12           23:13,23 26:15    viruses 10:20 12:6      we’ll 11:18 22:16     work 13:2 14:10
transcribed 1:8 44:6     27:8 31:17 33:7     17:16 21:3 22:19       27:13 29:5 32:11      20:5 21:7 26:3,18
  44:9,15                34:2 35:11 40:5,6   39:10 40:12            36:16,17              36:25 42:13
transcript 1:1 3:11    United 8:9 14:11,14 vitamin 12:20 13:19     we’re 4:19,24 5:6     worked 21:9
TRANSCRIPTIO...          38:25 39:1,16       13:20,21,22 14:1,4     6:3 9:21 11:13       working 14:10 25:1
  44:1                 usable 26:1           17:24,25 20:9          12:9 13:12 18:22      33:9 38:6,25 39:3
transformational       use 16:24 21:18       24:10,12,16,23,25      21:10 23:4 24:17      40:18
  28:3                 usually 17:3          25:3,17,25 29:7        24:18 27:16 31:19    works 22:17 31:16
treating 18:14                               31:5,7 35:6,7,19       34:11,18 35:23,24     31:18 34:2
treatment 22:10,13              V            35:21 36:21,25        we’ve 4:12,16 5:10    world 7:18 11:8,11
  32:4 37:9            vac 30:4              37:5,5,10 38:3         5:12,13,13 8:8,8      13:13 16:8,23
treatments 21:17,18    vaccine 11:19 13:11   40:11                  10:18,20 12:21        21:15 23:21 42:23
  38:4                   21:7,13 29:10,11  vitamins 23:2,3          14:10,23 24:17       worst 41:1
trials 33:23 34:9,12     29:12 30:5,18,20                           25:9 29:4 34:10,10   wouldn’t 10:10
tried 14:11 33:11,14     31:12,19,20 32:3            W              34:13,22,22,23       write 5:1 8:16 13:18
trillion 38:19           32:18 33:18,23    waiting 5:6 27:7         42:9                  14:3
trillions 12:21 23:4     34:10,17,19 35:1  want 4:10,17,17,19      weak 8:23 18:21       writing 6:3
  38:5                   37:20               6:20 8:1,14 9:3,4,5   weakened 29:15,17     written 6:3 15:18
tropic 21:19           vaccine’s 31:10       9:7 12:10 16:25        30:5,9 31:15         wrong 37:12
true 30:16             vaccines 13:15        17:11,14 18:24,25     weapon 9:25 10:3      Wuhan 1:13 2:5 4:3


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
        Case: 4:21-cv-00437-RLW Doc. #: 1-13 Filed: 04/15/21 Page: 22 of 22 PageID #: 140
                                      2021-2-23 WW Wuhan Exposed
Eric A. Nepute, DC                                                                   1/17/2021
                                                                                            [53]

 6:5 8:7,10 9:17       120 25:24             8th 18:17
 15:8 39:14            15 41:17
WW 1:13 2:5 4:3        17 1:8 3:7 18:9                   9
www.ftrinc.net 1:25    18 3:13               9 13:21
                       1900s 20:5            90 24:3
           X                                 90-day 28:3
X 2:2                            2           921-5555 1:25
                       2,600 41:13           99.97 23:17
          Y            2:03 1:8              99.997 23:17
y’all 26:18 29:10      20 41:17
  42:23 43:2           2020 13:24
yeah 24:25 29:3        2021 1:8,8,9 3:7,13
year 14:12 23:4        2021-2-23 1:13 2:5
  38:19 39:14            4:3
yesterday 6:19         2023188 1:5 3:4
You’d 41:23            22 1:8
you’ll 14:19 17:9      24/7/365 24:23
  26:22                26 1:9
you’re 4:8 5:18 7:24
  7:25 9:3 11:16                 3
  14:23 18:6,19        3/26/2021 44:21
  19:19,21 20:6,13     30 25:18,22
  23:9,10,11,25        301 1:25
  28:14,15 36:4        36 8:15,16,16 9:13
  39:21                  10:18
you’ve 7:14 9:15
  10:13 23:16 34:16              4
  35:16 37:16          4 2:5 25:18
                       40 37:4
          Z            44 1:10
zinc 17:25 18:1
  20:10,14 22:1,1,3             5
  22:17,25 24:17,19    50-some 34:16
  27:20 29:7 31:5,7
  35:7,24 36:14                   6
  37:17 38:3 40:16     60 25:24
  40:17 41:22          65 25:25
                       699 28:5
           0
                                  7
           1           7 9:13
1 1:10                 77 14:1,2,4 40:15
1,000 41:17 42:14      78.9 39:18
1,200 17:2
10 13:22 41:17                   8
100 39:20              80 24:3 37:3 39:17
101 39:21              800 1:25
12 18:8                870-8025 1:25


                                      For The Record, Inc.
                         (301) 870-8025 - www.ftrinc.net - (800) 921-5555
